           Case 1:19-cv-10153-CM Document 12 Filed 07/29/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOHN HENRY,

                                Plaintiff,
                                                                 19-CV-10153 (CM)
                    -against-
                                                                 CIVIL JUDGMENT
P.O. JOHN DOE, et al.,

                                Defendants.

         Pursuant to the order issued July 29, 2020, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(ii).

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     July 29, 2020
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge
